DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/23/2020, 12/31/2020, and 4/22/2021 was filed after the mailing date of the application on 12/16/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims recite a series of 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 6, 10, 12-14, and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,515,108. 
Application 16/853324
US Patent # 10,515,108

analyzing one or more characteristics associated with a client device;
identifying a set of media effects for overlaying on a camera viewfinder display of the client device;
determining a ranked subset of media effects by ranking the set of media effects based on one or more promotions corresponding to the set of media effects and the analysis of the one or more characteristics; and
presenting the ranked subset of media effects on the client device to be overlaid on the camera viewfinder display.
1. A method comprising:
accessing, by at least one processor, a camera viewfinder display of a client-computing device;
analyzing, by the at least one processor, one or more characteristics, wherein the one or more characteristics are associated with one or more of the client-computing device and a user of the client-computing device;
identifying, by the at least one processor and in response to the analysis of the one or more characteristics, a plurality of media effects for overlaying on the camera viewfinder display of the client-computing device;
ranking, by the at least one processor and based on the analysis of the one or more characteristics, the identified plurality of media effects; and
providing a subset of the ranked plurality of media effects to the client-

4. The method as recited in claim 1, wherein ranking the identified plurality of media effects comprises calculating a score for each of the identified plurality of media effects, wherein the calculated score for a media effect represents a likelihood that the user of the client-computing device will select that media effect.
4. The computer-implemented method of claim 1, further comprising automatically overlaying a top-ranked media effect corresponding to a promotion on the camera viewfinder display upon opening the camera viewfinder display.
7. The method as recited in claim 1, wherein providing the subset of the ranked plurality of media effects to the client-computing device to be overlaid on the camera viewfinder display comprises automatically overlaying a top-ranked media effect on a camera viewfinder display upon opening the camera viewfinder display.
6. The computer-implemented method of claim 1, wherein the set of media effects comprise one or more of filters, masks, overlays, animations, graphics, or frames.
9. The method as recited in claim 1, wherein the media effects comprise one or more of filters, masks, overlays, animations, graphics, or frames.
10. A system comprising: at least one processor; and at least one non-transitory computer-readable storage medium storing instructions thereon that, when executed by the at least one processor, cause the system to:

identify a set of media effects for overlaying on a camera viewfinder display of the client device;
determine a ranked subset of media effects by ranking the set of media effects based on one or more promotions corresponding to the set of media effects and the analysis of the one or more characteristics; and
present the ranked subset of media effects on the client device to be overlaid on the camera viewfinder display.


14. The system as recited in claim 13, wherein the instructions, when executed by the at least one processor, cause the system to rank the identified plurality of media effects by calculating a score for each of the identified plurality of media effects, wherein the calculated score for a media effect represents a likelihood that the user of the client-computing device will select that media effect.
13. The system of claim 10, further comprising instructions that, when executed by the at least one processor, 


9. The method as recited in claim 1, wherein the media effects comprise one or more of filters, masks, overlays, animations, graphics, or frames.
17. A non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a computer device to:
analyzing one or more characteristics associated with a client device;
identify a set of media effects for overlaying on a camera viewfinder display of the client device;
determine a ranked subset of media effects by ranking the set of media effects based on one or more promotions corresponding to the set of media effects and the analysis of the one or more characteristics; and
present the ranked subset of media effects on the client device to be overlaid on the camera viewfinder display.
17. A non-transitory computer-readable medium storing instructions thereon that, when executed by at least one processor, cause a computer system to:
access a camera viewfinder display of a client-computing device;
analyze one or more characteristics, wherein the one or more characteristics are associated with one or more of the client-computing device and a user of the client-computing device;
identify, in response to the analysis of the one or more characteristics, a plurality of media effects for overlaying on the camera viewfinder display of the client-computing device; 
rank, based on the analysis of the one or more characteristics, the identified plurality of media effects; and
provide a subset of the ranked plurality of media effects to the client-computing device to be overlaid on the camera viewfinder display.

20. The non-transitory computer-readable medium as recited in claim 19, wherein ranking the identified plurality of media effects comprises calculating a score for each of the identified plurality of media effects, wherein the calculated score for a media effect represents a likelihood that the user of the client-computing device will select that media effect.
19. The non-transitory computer-readable medium of claim 17, further comprising instructions that, when executed by the at least one processor, cause the computer device to automatically overlay a top-ranked media effect corresponding to a promotion on the camera viewfinder display upon opening the camera viewfinder display.
7. The method as recited in claim 1, wherein providing the subset of the ranked plurality of media effects to the client-computing device to be overlaid on the camera viewfinder display comprises automatically overlaying a top-ranked media effect on a camera viewfinder display upon opening the camera viewfinder display.


Claims 2, 8, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,515,108 in view of Brodie (US Patent Pub. # 2016/0019298). 
As to claim 2, note the discussion above in regards to claim 1.  U.S. Patent No. 10,515,108 does not teach wherein the one or more characteristics of the client device comprise a location corresponding to the client device or a camera direction corresponding to the camera viewfinder display of the client device.  Brodie teaches wherein the one or more characteristics of the client device (computing devices 104) comprise a location (geographical location) corresponding to the client device (104) or a 
As to claim 8, Brodie teaches wherein determining the ranked subset (prioritized/ranked) of media effects (media files) further comprises applying weights (different weights (i.e., weighted unevenly)) to correlations between the one or more characteristics and media effects associated with the one or more promotions (Para 48).  Brodie teaches the ranking module 166 may access the user behavior data 118 and the social data 120 that characterize the individual media files so that the media files may be prioritized/ranked according to these user interaction characteristics. The various types of user behaviors and social interactions may be evenly weighted, or they may be assigned different weights (i.e., weighted unevenly) and/or normalized to avoid outliers (Para 48).
As to claim 11, this claim differs from claim 2 only in that the claim 2 is a computer-implemented method claim whereas claim 11 is a system claim.  Thus claim 11 is analyzed as previously discussed with respect to claim 2 above.  

Claims 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,515,108 in view of Bims (US Patent Pub. # 2016/0055488). 
.

Claims 7, 9, 15, 16, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,515,108 in view of Fay (US Patent Pub. # 20130195429). 
As to claim 7, note the discussion above in regards to claim 1.  U.S. Patent No. 10,515,108 does not teach applying an override setting for media effects.  Fay teaches applying an override setting (override) for media effects (higher priority renders) (Para 95).  Therefore, it would have been obvious to one of ordinary skill in the art before the 
As to claim 9, Fay teaches further comprising: identifying, via user interaction (determined by the user), a selection of a media effect (effects); and applying the media effect (effects) as an overlay (overlaid) on the camera viewfinder display (user device) (Para 52-54).
As to claim 15, this claim differs from claim 7 only in that the claim 7 is a computer-implemented method claim whereas claim 15 is a system claim.  Thus claim 15 is analyzed as previously discussed with respect to claim 7 above.  
As to claims 16 and 20, these claims differ from claim 9 only in that the claim 9 is a computer-implemented method claim whereas claim 16 is a system claim and claim 20 is a non-transitory computer-readable medium claim.  Thus claims 16 and 20 are analyzed as previously discussed with respect to claim 9 above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 26965/6/2021